Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, the number of C1i cavities is ambiguous. It is unclear if ‘a first family of N1 wear cavities C1i having respective initial depths P1i in pairs that are distinct’ requires at least two cavities as apparently acquired literally or at least one cavity as apparently intended due to claim 2 and the instant specification. For examination purposes, this limitation will be treated as requiring at least one C1i cavities. 
Claims 2-9 are indefinite as they depend on an indefinite base in claim 1 and fail to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimmoeller et al. (US 2016/0221400 A1).
Regarding claim 1, Schimmoeller teaches a tire (Para. [0051]) comprising a tread adapted to come into contact with the ground via a rolling surface (Fig. 2, Ref. Num. 118). The description of ‘for an aeroplane’ in the preamble is intended use and doesn’t require structure not shown by Schimmoeller and Schimmoeller would be capable of being used as a tire for an aeroplane The tread comprises at least three circumferential ridges (Fig. 13, Ref. Num. 418a, 418b, 418c) axially separated from one another by at least one circumferential groove (Fig. 13, Ref. Num. 430, 432), at least one circumferential ridge having an initial height H0 (Para. [0042]), measured on the tire in the new state (Para. [0042]), and being adapted to be worn to an allowable remaining height HR (Para. [0042]), and the at least one circumferential ridge comprising at least one wear indicator (Fig. 13, Ref. Num. 400a, 400b, 400c, 400d, 400e). Schimmoeller also teaches that the at least one wear indicator comprise N i (Fig. 14 (Para. [0053] teaches that the mold can be made with a rounded conformation to form the embodiment shown in Fig. 16), shallower cavities 444, 448, 450, 452) having respective initial depths P1i in pairs that are distinct and equal to i*(H0-HR)/N1, i being an integer number varying from 1 to N1 (Fig. 14, 444, 448, 450, 452; Fig. 19, Para. [0055] teaches that Fig. 19 is applicable to the embodiment shown in Fig. 14-16) and a second family of N2 positioning cavities C2j (Fig. 14, deeper cavity 454) having an initial depth P2j strictly greater than (H0-HR), such that only the N2 positioning cavities C2j emerge on the rolling surface when the allowable remaining height HR of the circumferential ridge is reached (Fig. 19).
Regarding claim 2, Schimmoeller teaches that the number N1 of said wear cavities C1i is equal to 4 (Fig. 14, Ref. Num. 444, 448, 450, 452) which is within the range of at least equal to 1 and at most equal to 10 required by the instant claims.
Regarding claim 3, Schimmoeller teaches that the number N2 of said positioning cavities C2j is equal to 1 (Fig. 14, Ref. Num. 454) which is within the range of at least equal to 1 and at most equal to 5 required by the instant claims.
Regarding claim 5, Schimmoeller teaches that all the wear cavities C1i have, on the rolling surface, an emerging surface inscribed in a circle of identical diameter D1 (Fig. 16, Ref. Num. 444, 448, 450, 452).
Regarding claim 6, Schimmoeller teaches that all the positioning cavities C2j have, on the rolling surface, an emerging surface inscribed in a circle of identical diameter D2 (Fig. 16, Ref. Num. 454).
Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francois et al. (US 2021/0129596 A1).

	Regarding claim 1, Francois teaches a tire for an airplane (Para. [0051]) comprising a tread adapted to come into contact with the ground via a rolling surface (Para. [0051]), the tread comprising at least three circumferential ridges (Fig. 2, Ref. Num. 4) axially separated from one another by at least one circumferential groove (Fig. 2, Ref. Num. 5), at least one circumferential ridge having an initial height H0 (Fig. 3, Ref. Num. H0), measured on the tire in the new state (Para. [0052]), and being adapted to be worn to an allowable remaining height HR (Para. [0052]), and the at least one circumferential ridge comprising at least one wear indicator (Fig. 2, Ref. Num. 6). Francois also teaches that the at least one wear indicator comprise N cylindrical cavities (Fig. 4, Ref. Num. 8, 9) emerging on the rolling surface and independent of one another (Fig. 3, Ref. Num. 7) wherein the N cavities of the wear indicator are divided in to a family of N1 wear cavities C1i (Fig. 4, Ref. Num. 8) having respective initial depths P1i in pairs that are distinct and equal to I*(H0-HR)/N1, i being an integer number varying from 1 to N1 (Para. [0054]) and a second family of N2 positioning cavities C2j (Fig. 4, Ref. Num. 9) having an initial depth P2j strictly j emerge on the rolling surface when the allowable remaining height HR of the circumferential ridge is reached (Para. [0054]).
	Regarding claim 2, Francois teaches the tire wherein the number of N1 wear cavities C1i is at least equal to 1 and at most equal to 10 (Fig. 5, Ref. Num. 8).
	Regarding claim 3, Francois teaches the tire wherein the number N2 of said positioning cavities C2i is at least equal to 1 and at most equal to 5 (Fig. 5, Ref. Num. 9).
	Regarding claim 4, Francois teaches the tire wherein any said cavity has, on the rolling surface, an emerging surface inscribed in a circle of diameter D (Fig. 5) at least equal to 2 mm and at most equal to 10 mm (Para. [0059]).
	Regarding claim 5, Francois teaches the tire wherein all wear cavities C1i have, on the rolling surface, an emerging surface inscribed in a circle of identical diameter D1 (Fig. 5, Ref. Num. 8, D1).
	Regarding claim 6, Francois teaches the tire wherein al the positioning cavities C2j have, on the rolling surface, an emerging surface inscribed in a circle of identical diameter D2 (Fig. 5, Ref. Num. 8, D2). 
	Regarding claim 7, Francois teaches the tire wherein the tread comprises two said shoulder circumferential ridges (Fig. 3, Ref. Num. 41, 43) and one said median circumferential ridge (Fig. 3, Ref. Num. 42), each comprising at least one wear indicator (Fig. 3, Ref. Num. 61, 62 63) having the same number N1 of wear cavities C1i (Fig. 6A) and a different number N2 of positioning cavities C2j (Fig. 6A), such that the total number N=N1+N2 cavities is different for each of the two shoulder circumferential ridges and the median circumferential ridge (Para. [0055]). 
Regarding claim 8, Francois teaches the tire wherein the tread comprises two said shoulder circumferential ridges (Fig. 3, Ref. Num. 41, 43) and one said median circumferential ridge (Fig. 3, Ref. Num. 42), each comprising at least three wear indicator (Para. [0059]) distributed over the circumference of the circumferential ridge, identical to one another for each circumferential ridge, and i (Fig. 6A) and a different number N2 of said positioning cavities C2j (Fig. 6A).
Regarding claim 9, Francois teaches a tire for an airplane wherein the respective at least one wear indicator of the two shoulder circumferential ridges and of the median circumferential ridge are positioned circumferentially relative to one another in a circumferential angular sector at most equal to 20° (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schimmoeller et al. (US 2016/0221400 A1) in view of Haanketo et al. (US 2017/0282652 A1).
Regarding claim 4, Schimmoeller teaches that any said cavity is inscribed in a circle of diameter D (Fig. 16, Ref. Num. 444, 448, 450, 452, 454), but Schimmoeller does not teach that the diameter of the circle is at least equal to 2 mm and at most equal to 10 mm. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schimmoeller with Haanketo in order to make the diameter of the circular cavities to be between 0.3 and 3.0 mm. This modification will ensure readability of the symbols (Haanketo; Para. [0070]). Haanketo does not expressly disclose a value of at least equal to 2 mm and at most equal to 10 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the diameter of the cavity in the prior art combination of Schimmoeller in view of Haanketo within the claimed range since Haanketo discloses the diameter of the cavity as between 0.3 mm and 3.0 mm (Para. [0070]), said range overlapping the claimed range.
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, to include all of the limitations of the base claim and any intervening claims, and to exclude Francois et al. (US 2021/0129596 A1) with a proper statement of common ownership. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is: Schimmoeller (US 2017/0221400 A1) and Paturle (US 2014/0130948 A1).
Schimmoeller teaches the limitations of claim 1 as well as two shoulder circumferential ridges (Fig. 13, Ref. Num. 418c) and one median circumferential ridge (Fig. 13, Ref. Num. 418a) each comprising at least one wear indicator (Para. [0049]) having the same number N1 of wear cavities C1i j are different for each of the two shoulder circumferential ridges and the median circumferential ridge. Paturle teaches that wear indicating sound channels can be formed with a different number of cavities in ridges (Fig. 4, 5).  However, Paturle doesn’t teach having a different number of positioning cavities on different circumferential ridges. It is the examiner’s position that without the use of improper hindsight or destroying the reference for their intended purposes, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a tire wear indicator will have a different number N2 of positioning cavities C2j on different circumferential ridges, as required by claims 7 and 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/KATELYN W SMITH/        Supervisory Patent Examiner, Art Unit 1749